 

Exhibit 10.1

 

Investment Agreement

 

Party A (Investor): Hongyi Industrial Group Co., Ltd.

Address: No.16, building 1, No.9, Gaoshengqiao, Wuhou District, Chengdu

Legal Representative: Zhihong Liu

Tel: [***]

 

Party B 1 (Shareholder 1 of the Target Company):

Name: Hunan Ruixi Financial Leasing Co., Ltd.

Address: Room 723, Building 3A, Jinke Times Center, Xiangyang Road, Changsha
Economic & Technological Development Zone

Legal Representative: Xianglong Li

Tel: [***]

 

Party B 2 (Shareholder 2 of the Target Company):



Name: Xiaoliang Chen ID No.: [***] Address: [***]                           
Tel: [***]



 

Party B 3 (Shareholder 3 of the Target Company):



Name: Xi Yang                       ID No.: [***] Address:
[***]                            Tel: [***]



 

Party B 4 (Shareholder 4 of the Target Company): Chengdu Simushi Technology Co.,
Ltd.

Address: No.1, Floor 1-3, Unit 1, Building 1, No.8, Section 2 of Lushan Avenue,
Wan’an Town, Tianfu New District, Chengdu, Sichuan

Delegate: Kai Huang             Tel: [***]



 

Party C (Dormant Shareholder of the Target Company):



Name: Yiqiang He                   ID No.: [***] Address:
[***]                            Tel: [***]



 

Party D (Target Company): Sichuan Jinkailong Automobile Leasing Co., Ltd.

Address: No. 192, Floor 1, Unit 1, Building 5, No. 192 Yongquan Jinquan Street,
Wenjiang District, Chengdu

Legal Representative: Xiaoliang Chen

 

WHEREAS:

 

On the principle of voluntariness, equality, fairness and good faith and through
friendly consultation, the parties have entered into the Investment Agreement
(hereinafter referred to as “this Agreement”) with regards to the following
investment on July 4, 2020 in Wuhou District, Chengdu. For the purpose of this
Agreement, the shareholders of the above Target Company, including the dormant
shareholders but excluding Original Shareholder 4 (hereinafter collectively
referred to as the “Original Shareholders”) shall, on a prorated basis, be
responsible for upholding the “Representations and Warranties” under Article 2
and “Rights of the Investor” under Article 3. Party B 1 to Party B 4
collectively referred to as the “Party B”.

 

Article 1 Investment Method, Pricing and Payment

 

1.1Prior to the date of entering into this Agreement, Party B hold all the
shares of the Target Company, and please refer to the equity structure below
(Table 1):

 



Page 1 of 10

 

 

Equity Structure Chart of Original Shareholders (Table 1) No. Shareholder Name
Equity Ratio (%) Form of Contribution Actual Capital Contribution (RMB 10,000)
Period of Investment 1 Hunan Ruixi Financial Leasing Co., Ltd. 35% In currency 0
December 5, 2036 2 Xiaoliang Chen 24.12% In currency 0 December 5, 2036 3 Xi
Yang 21.38% In currency 0 December 5, 2036 4 Chengdu Simushi Technology Co.,
Ltd. 19.5% In currency 0 December 5, 2036

 

The Investor invests in and obtains 27.03% equity of the Target Company by
increasing the registered capital and issuance of shares. The Party B
Shareholders of Target Company shall dilute their equity proportions to the
Investor (The Party B Shareholders shall respectively determine the specific
ratio of equity to be diluted through transfer of equity transfer among
themselves). Within 60 calendar days after the initial investment fund is in
place, the Investor and the Party B Shareholders shall cooperate with each other
to complete the governmental registration of the equity changes after the
increase in registered capital and shares issued. Upon the completion of the
increase in registered capital and share and equity transfer(s) among the Party
B Shareholders, the final equity structure of Target Company which shall be
filed with competent authorities is shown as (Table 2):

 

Equity Structure Chart after Increase in Capital and Share (Table 2) No.
Shareholder Name Equity Ratio (%) Form of Contribution 1 Hunan Ruixi Financial
Leasing Co., Ltd. 27.66% In currency 2 Xiaoliang Chen 17.18% In currency 3 Xi
Yang 17.18% In currency 4 Chengdu Simushi Technology Co., Ltd. 10.95% In
currency 5 Hongyi Industrial Group Co., Ltd. 27.03% In currency   Total 100% ---

 

After the capital increase and share issuance, the actual registered capital of
the target company shall be the final record kept by the local industrial and
commercial bureaus, but the subscribed capital contribution and the actual
capital contribution of each shareholder shall be subject to their respective
equity ratio above.

 



Page 2 of 10

 

 

1.2Investment Consideration and Payment

 

The Target Company, its shareholders and the Investor agree that the total
capital contribution (including the actual capital contribution) made by the
Investor in exchange for newly issued shares is RMB50,000,000 (in words: Fifty
Million Chinese Yuan Only). The initial investment of RMB10,000,000 shall be
paid to the bank account of the Target Company no later than 90 days after the
date of signing this Agreement (prior to September 30, 2020). Meanwhile, all the
shareholders and investors of the Target Company should make full capital
contributions according to their respective equity ratio. The Investor will be
entitled to exercise its rights as a shareholder of the Target Company only
after the remaining capital contribution of RMB40,000,000 is made, which shall
be no later than 30 days after the completion of registration with the local
industrial and commercial bureaus for the equity changes and the making of full
capital contributions by all shareholders makes full capital contributions
(prior to December 31, 2020) that the Investor shall have the right to receive
the accumulated and undistributed profits of the Target Company in proportion to
its equity ratio through dividends when approved at the meeting of shareholders
of the Target Company.

 

Article 2 Representations and Warranties

 

2.1The Target Company and Original Shareholders make representations and
warranties to the Investor that: The Target Company and the Original
Shareholders have, prior to the execution date hereof, fully, thoroughly and
promptly disclosed or furnished to the investors the required information and
materials associated with this transaction, all the information furnished is
true and valid, and there is no major omission, misleading or fabrication; the
Original Shareholders of the Target Company shall be liable for any undisclosed
contingent taxes, liabilities or other debts prior to this investment; the
Original Shareholders, not the Investor, shall be solely liable for any
penalties or economic losses imposed on the Target Company prior to the
completion of the equity transfer due to financial, tax, human resources,
outsourcing team management, peer competition, operation without authority,
excessive financing or other reasons, by agencies including, without limitation,
industry and commerce, tax, regulatory agencies and so on. The Investor does not
have to burden of proof for any of the above-mentioned penalties or causes for
economic losses, but only needs to determine based on the time when the causal
event arises.

 

2.2The Target Company and the Original Shareholders make representations and
warranties to the Investor that: From the execution date of this Agreement to
the expiration of the performance commitment period, without the prior written
consent of the Investor, the Target Company and its Original Shareholders shall:

 

2.2.1Not change the Target Company's registered capital or equity structure
except for the purpose of performing this transaction;

2.2.2Not make any form of external investment except for the purpose of
performing this transaction;

2.2.3As far as the Shareholders are concerned, not transfer the shares of the
Target Company held by them (except for the transfer to be made by Shareholder 2
to Shareholder 1 and/or Shareholder 3) or create pledges or other encumbrances
on the shares; as far as the Target Company is concerned, not create or agree to
create any encumbrances on any assets of the Target Company or provide any
guarantee or loan irrelevant to the ordinary principal business for any third
party;

2.2.4Not sign any debt settlement agreement or make other arrangements with
creditors, petition for bankruptcy, or take any action that may lead to
dissolution, or fail to take reasonable measures to address the legal
proceedings related to dissolution (whether voluntary dissolution or forced
dissolution);

2.2.5Not enter into contracts that do not conform to normal business practices
or maintain improper interest relationships with the seller or its relatives or
any director or employee of the Target Company or government officials.

 



Page 3 of 10

 

 

2.3The shareholders on behalf of the dormant shareholder of the Target Company -
Xiaohui Luo make representations and warranties to the Investor that: Upon
signing this Agreement, the former dormant shareholder of the Target Company,
Xiaohui Luo, is no longer a shareholder.

 

2.4The Target Company and Original Shareholders make representations and
warranties to the Investor that: The investment funds shall be used only for the
automobile business of the Target Company (unless otherwise approved by the
Investor in writing). Any use of Investor’s capital contribution proceeds for
either automobile business investment that exceeds RMB 1 million or any
non-automobile business investment (regardless of the amount) shall be approved
by the representative of the Investor and overseen by the Investor.

 

Article 3 Rights of the Investor

 

3.1Right of First Refusal: If the Investor agrees that any shareholder of the
Target Company (except for Shareholder 2) proposes to sell all or part of its
equity interest in the Target Company to other shareholders or a third party,
the Investor shall be entitled to, in priority, purchase all or part of the
equity at issue that such shareholder intends to sell or otherwise dispose of
pursuant to the same terms as planned, with the specific steps as below:

 

3.1.1Unless otherwise agreed upon, in case that the said shareholder intends to
transfer, sell, pledge or otherwise dispose of ("transfer") to a third party
("target investor") the Target Company's equity held by them, and the target
investor has already given a legally binding offer, or the target investor's
offer may be legally binding after the Investor exercises the right of first
refusal, the said shareholder shall inform the Investor of (i) the intention to
transfer, (ii) the amount of equity intended to transfer, (iii) the terms and
conditions of the transfer, and (iv) the basic information of the investor to be
transferred in writing ("notice of transfer") fifteen (15) days in advance;

3.1.2Within twenty (20) working days upon receipt of the notice of transfer, the
Investor shall inform the said shareholder in writing whether it will exercise
the right of first refusal as well as the amount for exercising such right.
Where the Investor fails to inform the said Shareholder that it will exercise
the right of first refusal within twenty (20) working days, the Investor shall
be deemed to have agreed to waive the right of first refusal;

3.1.3In case that the Investor has exercised the right of first refusal, the
said shareholder shall transfer the equity to the Investor according to the
conditions specified in the notice of transfer. In the event that the Investor
waives the right of first refusal, the said shareholder shall be entitled to
transfer the equity that is not affected by the right of first refusal;

3.1.4All transfers, whether pursuant to this Article or other provisions hereof,
shall be guaranteed by the transferor’s shareholders as beneficial owners, and
their rights shall be free from any lien, pledge and burden, accompanied by the
transfer of all accompanying rights, including the rights to receive dividends
and other distributions;

3.1.5Due to historical reasons, if Shareholder 2 of the Target Company proposes
to sell all or part of its company equity to other shareholders or a third
party, the Shareholders 1 and 3 of the Target Company shall be entitled to, in
priority, purchase all or part of the equity that the said shareholder intends
to sell or otherwise dispose of pursuant to the same terms; once the
Shareholders 1 and 3 of the Target Company waive the right to purchase, the
Investor shall have the priority under the same market conditions. If
Shareholder 2 of the Target Company sells all or part of his equity, no matter
which party receives the equity, it shall undertake all the obligations of
Shareholder 2 of the Target Company under this Agreement and other relevant
agreements; otherwise such equity transfer shall be deemed as invalid transfer,
and Shareholder 2 of the Target Company shall still bear relevant
responsibilities.

 

3.2Performance commitments: All Original Shareholders unanimously promise that
during the future 3 performance commitment periods, the business performance of
the Target Company will be not lower than the business objectives set out in the
following table (the performance commitment period shall commence from the next
month after the Investor made the full capital contribution of RMB 50,000,000,
and a year consists of 12 calendar months);

 



Page 4 of 10

 

 

Performance Commitment Period Business Objectives First Year Gain an operating
income of RMB 52 million and net profits of RMB 10 million; Second Year Gain an
operating income of RMB 90 million and net profits of RMB 20 million; Third Year
Gain an operating income of RMB 110 million and net profits of RMB 25 million.

 

3.3Co-sale right: Within the 3-year performance commitment period, if any
shareholder of the Target Company (excluding Shareholder 2 of the Target
Company) transfers equity to a third party, on equal conditions, the Investor
shall have the right to choose to either purchase or transfer the equity with
the selling shareholders of the Target Company. But due to historical reasons,
if Shareholder 2 of the Target Company transfers equity, Shareholders 1 and 3 of
the Target Company shall have the right of first refusal in preference to the
Investor, and the Investor cannot make a condition to transfer the equity
together with Shareholder 2 of the Target Company.

 

3.3.1If the Investor chooses to purchase the equity, the conditions shall be no
less strict than those set for shareholders of Target Company to transfer the
equity to a third party. That is, the Investor shall have the right of first
refusal on equal conditions.

3.3.2If the Investor intends to transfer the equity with the Shareholders of the
Target Company, the Investor may transfer the equity to a third party on the
equal conditions. In the event that any target transferee refuses to purchase
equity from the Investor in any way, the Shareholders shall not sell any equity
to the target transferee unless the Shareholders simultaneously purchase the
equity to be sold from the Investor pursuant to the terms and conditions listed
in the notice of transfer prior to the sale or transfer. For the avoidance of
doubts, the Investor's transfer of the Target Company's equity held by it shall
not be subject to the above-mentioned co-sale rights. But under the same
conditions, the remaining Shareholders of the Target Company have the right of
first refusal.

 

3.4Anti-dilution: After this investment, when the Target Company launches a new
round of financing, in case that Target Company’s valuation prior to the new
round of financing is decreased, the Investor's equity in the Target Company
shall be adjusted on a fully diluted basis, so that the average capital
contribution the Investor made for all equity interests in the Target Company
after the adjustment is equivalent to the new low price for the new round of
capital increase, except for the issuance of equity pursuant to the employee
stock ownership plan (ESOP) or other incentive equity arrangements approved by
the directors of the Investor. All shareholders of the Target Company shall take
all necessary actions to prevent the Investor's equity in the Target Company
from being diluted. Such actions shall include, without limitation, that the
shareholders transfer part of the equity not held by the Investor at zero
consideration to the Investor, so that the Target Company's equity held by the
Investor upon completion of the transfer is consistent with the adjustment
results agreed in the preceding paragraph. The Original Shareholders of the
Target Company shall undertake the afore-mentioned liability on a prorated
basis.

 

3.5Redemption right



 

Equity Buy-back Conditions: During the term of this Agreement, if the Target
Company meets any of the following situations, the Investor shall have the right
to notify the shareholders of the Target Company to repurchase the equity, and
the Original Shareholders of Target Company shall perform the afore-mentioned
obligations according to their respective equity ratios at that time:

 



Page 5 of 10

 

 

a.If the Target Company fails to be listed or merged within six months after the
expiration of the three-year performance commitment period; or if the Target
Company is acquired by a listed company or the industry, while its estimated
value shall be less than RMB 300 million; or if it goes public through initial
public offering (on either A-share or overseas markets such as Hong Kong stock
market), while its market value in the public market shall be less than RMB 350
million.

b.If the accumulated net profit after tax is less than 80% of RMB 30 million
during the first two performance commitment periods after investment, or less
than 80% of RMB 25 million in the third performance commitment period, the
Investor shall have the right to request the buyback. Or if the Target Company
fails to be listed or merged within six months after the expiration of the
three-year performance commitment period, the Investor shall have the right to
ask the Original Shareholders of the Target Company to repurchase the equity.
The annual repo rate shall be 9%. The time of capital shall be calculated from
the date when the Investor makes the capital contribution to the date when the
equity is repurchased. Namely, the repurchase price = total investment amount +
total investment amount * annual repo rate at 9% * actual occupancy time of
capital (year) - accumulative amount of dividends received by the Investor
during the performance commitment period.

c.There are any material and adverse effects to Target Company's core business
(which material and adverse effect to the Target Company’s
financial/business/credit record, its ability to perform its substantial
contractual obligations or the failure to achieve the investment purpose, which
effect may be caused by any events, including but not limited to that the Target
Company becomes listed on the list of dishonest persons/entities subject to
judicial enforcement or that more than a third of the Target Company’s
ride-hailing automobile certificate are revoked by the regulatory authorities)
or liquidation, dissolution or cessation of business.

 

3.5.1To request the Original Shareholders of the Target Company to repurchase
the equity, the Investor shall issue a written notice to the Original
Shareholders. The notice shall take effect from the date of service and shall
not be changed or revoked. The Original Shareholders of the Target Company shall
repurchase the equity at the repurchase price agreed herein within three months
upon receipt of the Investor's notice. In addition, within three months upon
receipt of the Investor's notice, the Original Shareholders of the Target
Company shall cooperate to handle the administrative procedures for change of
equity.

3.5.2For this purpose of the Article and this Agreement, the liability on a
prorated basis refers to that the Original Shareholders should be held liable to
the Investor according to their respective equity ratio for any compensation,
damage or liabilities. The equity ratio only represents the proportion of
responsibilities. For the calculation method and amount of the civil liability,
please refer to the relevant provisions of this Agreement.

3.5.3When the Target Company meets the above-mentioned buy-back conditions and
the Investor waives the redemption rights, the Investor shall make a written
statement to all shareholders of the Target Company within 60 days after six
months anniversary of the fulfillment date of the three-year performance
commitment period. Otherwise, the Investor shall be deemed to have automatically
waived the redemption right.

 

3.6Priority subscription right for the newly increased registered capital: When
the Target Company issues the newly increased registered capital to all
shareholders at certain time including the Investor at that time or a third
party, the Investor shall be entitled to preferentially subscribe such newly
increased registered capital ("priority subscription right") based on the
proportion of equity it holds in the Target Company. In case that the Investor
elects to exercise the priority subscription right and the amount of capital
increase cannot meet the needs of all shareholders intended in subscribing for
increased capital, the Investor may have priority over other shareholders of the
Target Company in subscribing for additional capital.

 



Page 6 of 10

 

 

3.7Liquidation priority: In compliance with Chinese laws, in the event that the
Target Company is liquidated, dissolved or ceased its business for any reason,
the liquidation team shall pay the liquidation expenses and repay the Target
Company's debts (including relevant remuneration to employees and tax
liabilities) with the Target Company's assets in the priority order prescribed
by applicable laws. After that, the Investor shall be entitled to receive a
liquidation amount over other shareholders, and the remaining property shall be
distributed among all shareholders except the Investor according to the equity
ratio at that time ("liquidation priority"). In the event that the Target
Company is subject to asset acquisition, all or majority of the assets of the
Target Company are sold, or the Target Company is determined to be liquidated,
dissolved or terminated, then the aforesaid liquidation priority shall also
apply.

 

3.8The aforesaid rights shall be valid from the date of signing this Agreement
to the end of six months after the expiration of the three-year performance
commitment period. During such period, if the Original Shareholders of the
Target Company complete the repurchase of equity, this Agreement shall
automatically terminate in advance.

 

3.9Lockup right: From the date of signing this Agreement to the end of six
months after the expiration of the three-year performance commitment period, no
shareholder of the Target company (excluding Shareholder 2 of the Target
Company) may directly or indirectly sell any company equity or change its
shareholder status and de facto controlling person.

 

Article 4 Confidentiality

 

4.1Unless otherwise provided herein, the Parties hereto shall keep confidential
any and all written or oral information obtained from the other party in
connection with this Agreement or the transactions contemplated herein and shall
not use such information for any purpose unfavorable to the other party, except
that (i) any such information is known to the public by means other than the
disclosure of the disclosing party; (ii) any such information is disclosed in
accordance with the requirements of law, the orders of courts or governments, or
other rules of regulatory authorities; (iii) the recipient obtains such
information from other parties not subject to the confidentiality obligation; or
(iv) each party discloses such information to its attorney, accountant or
financial advisor involved in the transaction herein.

 

4.2The Parties agree that, from the date of execution of this Agreement, any
party in violation of this article shall be held liable for the breach of
contract in accordance with Article 5 hereof.

 

4.3The Parties acknowledge that Shareholder 1 of the Target Company is
affiliated with a U.S. publicly-listed and reporting company (“Senmiao”) and is
thus be subject to the U.S. securities laws and other laws, which prohibit any
person who has material, non-public information concerning a publicly-listed
company from purchasing or selling any of its securities, and from communicating
such information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities. The
Parties acknowledge that the confidentiality provisions of this Agreement shall
be deemed to be an agreement to keep the confidential information disclosed to
each other hereunder in confidence as contemplated by Regulation FD promulgated
by the U.S. Securities and Exchange Commission. In addition, the Parities
acknowledge and agree that some of the confidential information of the Target
Company and the transactions contemplated herein may be considered “material
non-public information” of Senmiao for purposes of the U.S. federal securities
laws, and that the Parities will abide by all securities laws relating to the
handling of and acting upon such material non-public information (including that
they shall not trade or otherwise transact in Senmiao’s public-listed securities
while in possession of such material non-public information).

 

Article 5 Liability for Breach

 

5.1One party (indemnitor) shall compensate and indemnify the other party
(indemnitee) from any and all losses in connection with or as a result of
incorrect statement provided by the indemnitor as per this Agreement or false
representation and warranty made by the indemnitor, the violation or
nonperformance of the duty of such representation and warranty by the
indemnitor, or the violation or nonperformance of any obligations hereunder.

 



Page 7 of 10

 

 

5.2Where the Investor suffers or incurs any actual losses or damages (including
reasonable attorney’s fees) directly or indirectly from the violation of the
Target Company and any shareholder of the Target Company in any of their
representations, warranties, guarantees, agreements or obligations under this
Agreement or any other agreement or undertaking to which it is a signatory, or
due to third party claims, claims between the parties herein or other claims as
a result of the foregoing, the Target Company and the Original shareholders
agree to make compensations, jointly and severally, for the Investor on a
prorated basis. The parties confirm that all liabilities for compensation
undertaken by Shareholder 4 of the Target Company towards the Investor,
including but not limited to indemnity obligation, liability for breach of
contract and redemption of consideration, shall be assumed by the Original
Shareholders of the Target Company according to their respective equity ratio on
prorate basis. In addition, if the Original Shareholders transfer the equity
before the Investor exercises redemption rights, the Original Shareholders and
the new Transferee shall bear unlimited joint and several liability for
compensation.

 

Article 6 Termination

 

During the three-year performance commitment period, in case of the occurrence
of any of the following events, this Agreement may be terminated immediately by
the non-fault party by delivering a written notice of termination to the other
party:

 

6.1The Target Company or the shareholders has materially violated the provisions
hereof;

 

6.2Any representations and warranties applicable to the Target Company contained
herein are false, misleading or deceptive in any material aspect;

 

6.3The transaction hereunder becomes illegal due to a change in the law.

 

Article 7 Force Majeure

 

7.1"Force Majeure" means any event that (i) is beyond the control of the
affected party, (ii) is unforeseeable or unavoidable even if anticipated, (iii)
occurs after the execution date of this Agreement and (iv) prevents the party
from performing this Agreement in whole or in part. Such events include but are
not limited to floods, fires, droughts, typhoons, earthquakes or other natural
disasters, pandemics, strikes, turmoil, riots and wars (whether declared or
not), acts of government, sudden changes to the national policies and so on.

 

7.2If the occurrence of the above-mentioned force majeure affects either party’s
performance of obligations hereunder, the party shall be entitled to suspend the
performance within the period of delay caused by the force majeure.

 

7.3If either party fails to perform this Agreement due to force majeure, it may
be exempted from the liability in part or in whole according to the impact of
the force majeure, except as otherwise required by laws.

 



Page 8 of 10

 

 

Article 8 Notifications

 

8.1The correspondence addresses of the Parties are set forth on the first page
of this Agreement. Written notices or other documents sent by one party to other
parties in accordance with the requirements hereof shall be written in Chinese
and may be delivered by hand or sent by recognized courier service or e-mail to
the correspondence addresses of other parties. A written notice or document sent
by e-mail shall be deemed to have been duly served on the date of successful
transmission.

 

8.2Either party shall be obliged to sign the receipt and return the receipt to
the process server if served with materials and legal instruments (sent by means
including but not limited to mail, fax, telegram, telex, and e-mail) from the
relevant judicial authorities or arbitration institutions of that party. The
relevant judicial authorities and arbitration institutions may send documents to
the above-mentioned address. In such case, the documents shall be deemed to have
been duly served regardless of whether the party has actually received the
documents or not, which shall have legal consequences for service of process. In
the event of change in the contact information of either party, it shall notify
the other parties of such change in writing without delay.

 

Article 9 Governing Law and Dispute Resolution

 

9.1This Agreement shall be governed by and construed in accordance with the laws
of the People's Republic of China. Any and all disputes arising out of or in
connection with the performance of this Agreement shall be first settled via the
amicable negotiation among the parties first. If no agreement can be reached,
the parties agree to submit the dispute to the People's Court at the place where
this Agreement is executed.

 

Article 10 Miscellaneous

 

10.1This Agreement shall take effect as of the date of the affixing of signature
and fingerprint of all individuals parties hereto or signature and official seal
by the legal representatives or authorized representatives of all entity parties
hereto.

 

10.2This Agreement shall not be modified or amended except by a separate written
agreement entered into by the Parties.

 

10.3This Agreement is made in Chinese and in octuplicates, with two copies for
the Investor, one copy for the Target Company, one copy for the other parties
respectively, each copy having the same legal effects.

 

(The reminder of this page is intentionally left blank)

 



Page 9 of 10

 



 

(The reminder of this page is for signature only without text)

 

Party A (Investor): Hongyi Industrial Group Co., Ltd.

Legal Representative or Authorized Representative (Signature): [CORPORATE SEAL
AFFIXED HEREIN]

 

Party B 1 (Shareholder 1 of the Target Company): Hunan Ruixi Financial Leasing
Co., Ltd. (Corporate Seal)

Legal Representative or Authorized Representative (Signature): [CORPORATE SEAL
AFFIXED HEREIN]

 

Party B 2 (Shareholder 2 of the Target Company): Xiaoliang Chen

Signature and Fingerprint: /s/ Xiaoliang Chen

 

Party B 3 (Shareholder 3 of the Target Company): Xi Yang

Signature and Fingerprint: /s/ Xi Yang

 

Party B 4 (Shareholder 4 of the Target Company): Chengdu Simushi Technology Co.,
Ltd. (Corporate Seal)

Legal Representative or Authorized Representative (Signature): [CORPORATE SEAL
AFFIXED HEREIN]

 

Party C (Dormant Shareholder of the Target Company): Yiqiang He

Signature and Fingerprint: /s/ Yiqiang He

 

Party D (Target Company): Sichuan Jinkailong Automobile Leasing Co., Ltd.
(Corporate Seal)

Legal Representative or Authorized Representative (Signature): [CORPORATE SEAL
AFFIXED HEREIN]

 

Signed in Chengdu on July 4, 2020

 



Page 10 of 10

 